        Case 2:20-cr-00182-APG-EJY Document 27 Filed 01/19/21 Page 1 of 2




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13877
 4   411 E. Bonneville Ave.
     Las Vegas, Nevada 89101
 5   (702) 388-6577
     Erin_Gettel@fd.org
 6
 7                        UNITED STATES DISTRICT COURT
 8                               DISTRICT OF NEVADA
 9
10   United States of America,                   Case No. 2:20-cr-00182-APG-EJY

11                Plaintiff,                     First Stipulation to Continue
                                                 Sentencing Hearing
12         v.

13   David Weaver,

14                Defendant.
15
16         The parties jointly request that the Court vacate the January 27, 2021,

17   sentencing hearing and continue it for at least 30 days because:
18         1.     Defense counsel needs additional time to resolve Weaver’s pending
19   state case before sentencing and
20         2.     Weaver is in custody and agrees to the continuance.
21         DATED: January 19, 2021.
22       Rene L. Valladares                       Nicholas A. Trutanich
         Federal Public Defender                  United States Attorney
23
24       /s/ Erin Gettel                            /s/ Brett Ruff
25   By:____________________________           By:_____________________________
        Erin Gettel                               Brett Ruff
26     Assistant Federal Public Defender          Assistant United States Attorney
        Case 2:20-cr-00182-APG-EJY Document 27 Filed 01/19/21 Page 2 of 2




 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
     United States of America,                     Case No. 2:20-cr-00182-APG-EJY
 4
                  Plaintiff,                       Order Granting First
 5
                                                   Stipulation to Continue
           v.
 6                                                 Sentencing Hearing
     David Weaver,
 7
                  Defendant.
 8
 9
10         Based on the pending stipulation of counsel, the Court finds that good
11   cause exists to continue the sentencing hearing in order to allow defense counsel
12
     to resolve Weaver’s state case before sentencing.
13
           IT IS THEREFORE ORDERED that the sentencing currently scheduled
14
     for January 27, 2021, at 1:00 p.m., is vacated and continued to March 17, 2021,
15
     at 3:00 p.m. in LV Courtroom 6C.
16
           DATED: January 19th, 2021.
17
18
19
                                            Andrew P. Gordon
20
                                            United States District Judge
21
22
23
24
25
26
                                               2
